          Case 3:20-cv-00133-JCH Document 28-1 Filed 03/04/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


__________________________________
JAKUB MADEJ
                                                   CIVIL ACTION No. 3:20-cv-00133-JCH
         Plaintiff,

v.

YALE UNIVERSITY, MARVIN CHUN,
MARK SCHENKER, PETER SALOVEY,
JESSIE ROYCE HILL             MARCH 4, 2020

      Defendants.
__________________________________


                 AFFIDAVIT OF JAKUB MADEJ IN SUPPORT OF
         PLAINTIFF’S MOTION FOR EX PARTE PRELIMINARY INJUNCTION


        I, Jakub Madej, being duly sworn, depose and say:



     1. My name is Jakub Madej. I am the plaintiff and I represent myself in this case.

     2. I completed seven consecutive semesters at Yale College. I received full financial aid at all

        times because my family couldn’t afford the tuition.

     3. I grew up in Krakow, Poland. I am neither a U.S. citizen or a permanent. I have no family

        residing in the United States.

     4. I have reviewed the factual allegations in my complaint filed with the Court January 30,

        2020. I verify that the facts stated therein are true and accurate to the best of my knowledge.

        I verify that the allegations stated therein that I lack personal knowledge about are true

        based on specific information and documents. I submit this affidavit in lieu of verified

        complaint.

                                                                                                     1
     Case 3:20-cv-00133-JCH Document 28-1 Filed 03/04/20 Page 2 of 4



5. In January 2020, I have been involuntarily withdrawn from Yale College, officially “for

   academic reasons”. I was denied any opportunity to present my arguments or to provide

   material facts that a reasonable person would find essential to consider before approving

   the withdrawal. My academic advisor first learned about the situation four weeks after the

   decision. Defendants knew at all times I must leave the United States and thus would not

   be able to take any action in response, including initiating this suit, but failed to take any

   action.



6. As a student, I have been registered with the Mental Health & Counseling (MH&C) at Yale

   Health, the primary clinic for the Yale community. MH&C services are free of charge for

   all Yale students.

7. While at Yale Health, I regularly saw a psychiatrist and a therapist. I know their names and

   contact information.

8. For over two years, I regularly received two prescription medication for depression and

   attention deficit disorder. I must take both daily, as advised by all medical professionals I

   have ever seen. Both medications are on file with Yale Health.

9. At my January 31 appointment, I requested one final prescription for both medications in

   case Yale Health would not issue them in the future. The therapist agreed to arrange them.

10. It was only at the pharmacy that I learned Yale Health issued one prescription, not two. I

   was always prescribed two as I take both medications at the same time.

11. I know from experience human errors are not at all uncommon at Yale, and I do my best

   to understand the people who happened to make them. In that spirit, I attempted to solve

   this at-the-time incidental problem amicably. Specifically, I sent an email on Feb 4



                                                                                               2
     Case 3:20-cv-00133-JCH Document 28-1 Filed 03/04/20 Page 3 of 4



   explaining in plain language that for some reason I was only prescribed one medication,

   not two. I suspected at the time that a human error at Yale Health caused this. I did not

   receive a response in the following week and followed up twice.

12. I received no response until February 18, more than two weeks after the situation occurred.

   The email failed to acknowledge anything I previously wrote and merely stated that “your

   eligibility expired on 1/31/2020”. This message is attached to my application for

   preliminary injunction.

13. I inquired at my January 31 meeting whether anything regarding my status would change

   but I received no remotely concrete answer. The same therapist who sent the message

   mentioned above knew about my status in detail but scheduled the next session for

   February 21, 2020.

14. I explained in plain language that the second prescription should have been issued in the

   claimed eligibility period but it was not issued through no fault of my own. This was never

   addressed or acknowledged. I received no response to date addressing the prescription or

   this situation in any way.

15. I am in possession of three daily doses of medication. I have been unable to obtain them

   elsewhere. To the best of my knowledge, no walk-in clinics would issue a prescription for

   controlled substance upon request of a new patient.

16. Yale Health is the only clinic in the United States that I established a relationship with and

   that stores relevant medical information.

17. Yale Health has an additional insurance information on file. I always paid for medication

   out of pocket.




                                                                                                3
         Case 3:20-cv-00133-JCH Document 28-1 Filed 03/04/20 Page 4 of 4



   18. Yale Health failed to address the prescription issue. I received no other communication

       addressing or even acknowledging the problem to this very date.



I declare under penalty of perjury that the foregoing is true and correct.

Executed March 4, 2020.



                                                              Respectfully submitted,

                                                              /s/ Jakub Madej

                                                              Jakub Madej

                                                              Plaintiff




                                                                                            4
